DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9, 12, 14-18, and 20 are pending, claims 8, 10-11, 13, and 19 have been canceled, and claims 1-7, 9, 12, 14-18, and 20 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s Argument “Shener explicitly states that the pump controls the pressure and flow rate of the fluid to the hysteroscope, as opposed to the flow rate of both channels within a predetermined range of one another…as recited in independent claim 1” (on pg. 7 of Remarks), the Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the pump controls…as opposed to the flow rate of both channels within a predetermined range of one another” on pg. 7 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claim limitation recites “a pump configured to maintain fluid flow resistances in the first channel and the second channel within a predetermined range of each other” (underlined for emphasis). The pump can maintain the fluid flow resistance of the first channel so that it can be in a “predetermined range” with the second channel, where the second channel’s flow rate does not have to be controlled by the pump (or vice versa).
Shener teaches a surgical system with a pump (310, figure 1) that controls the pressure of the fluid delivered along an inflow line (30, figure 1). The system has a vacuum regulator (400, figure 1) connected by a suction line (36, figure 1) to vacuum containers (42, figure 1) and by vacuum line (38, figure 1) to a vacuum source (not shown). A fluid management control unit (300, figure 1) has a flow rate sensor (315, figure 1) that measures the flow rate of fluid outputted by the pump. A pressure sensor senses the fluid pressure in the inflow line/fluid line (30, figure 1) after the fluid passes through the pump. The fluid management control unit includes an input, where a user can input a desired pressure to be maintained inside an organ and a memory that contains information on the impedance at a range of different flow rates ([0059]). A controller compares the pressure in the organ with the target pressure and adjusts the pressure and flow rate outputted by the pump accordingly ([0060]). The vacuum regulator is present to not allow vacuum pressure greater than a threshold value ([0066]). The maintenance of the first channel/inflow being controlled by the pump, with the vacuum regulator controlling the second channel/outflow to maintain a threshold 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 18, the limitation “the fluid flow resistances through the first channel and the second channel are within the predetermined range of a cross-sectional fluid flow areas to the first channel and the second channel within the instrument inserted through the first channel” is unclear. It is unclear how the “the fluid flow resistances” can be within a range to a “cross-sectional fluid flow areas” (i.e. fluid flow resistances vs. fluid flow areas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Obenchain (US 5,195,541), in view of Shener (US 2006/0047185).
Regarding claim 1, Obenchain discloses a continuous flow endoscope system, comprising: an inflow (51 or 53 for attaching irrigation and suction components, see figure 5; Col. 4, lines 21 -22); an outflow (51 or 53 for attaching irrigation and suction components, see figure 5; Col. 4, lines 21-22); an elongated tubular member (52, figure 5) defining a lumen (see 52, figure 6) extending therethrough and an open distal end (end 63, figure 5); a first channel (one or more annular conduits 59...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50) extending through the lumen to the open distal end of the elongated tubular member, the first channel formed from a rigid material to maintain a cross-sectional shape thereof (see figures 5-8; the examiner interpreted the device to be rigid in order for a laparoscopic lumbar discectomy, abstract), the first channel configured to receive an instrument (shaver 66, Obenchain is silent regarding a pump configured to maintain fluid flow resistances in the first channel and the second channel within a predetermined range of each other.

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Obenchain with the fluid management control unit, the sensors (fluid rate and pressure sensors), the vacuum regulator, and vacuum source as taught by Shener. Doing so would maintain the fluid pressure inside an organ 
Regarding claim 2, Obenchain further discloses the first channel is coupled to the inflow and dedicated to fluid inflow, and wherein the second channel is coupled to the outflow and dedicated to fluid outflow (introducing irrigating fluids and/or removing the tissue; Col. 4, lines 36-37 || both irrigation and suctioning conduits are provided...one or more annular conduits 59...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50).
Regarding claim 3, Obenchain further discloses the first channel is coupled to the outflow and dedicated to fluid outflow, and wherein the second channel is coupled to the inflow and dedicated to fluid inflow (introducing irrigating fluids and/or removing the tissue; Col. 4, lines 36-37 || both irrigation and suctioning conduits are provided...one or more annular conduits ...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50).
Regarding claim 4, Obenchain further discloses a body (proximal end of 52, figure 5), wherein the elongated tubular member extends distally from the body, the body including an arm (see elbow 54, figure 5) operably coupled to the optics 
Regarding claim 5, Obenchain and Shener further disclose the fluid flow resistances through the first channel and the second channel are within the predetermined range with the instrument inserted through the first channel (one or more annular conduits... or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50 of Obenchain || the examiner interpreted the one or more shaped channels can have different sizes, where with the instrument inserted, the fluid flow resistance is substantially similar || fluid management control unit maintains a substantially constant fluid pressure inside the organ by pumping sufficient fluid into the organ..[0058]; Shener).
Regarding claim 6, Obenchain and Shener further disclose the fluid flow resistances through the first channel and the second channel are within the predetermined range in the absence of the instrument inserted through the first channel (one or more annular conduits...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50 of Obenchain || the examiner interpreted the one or more shaped channels can be of the same size, where the fluid flow resistance is substantially similar || fluid management control unit maintains a substantially constant fluid pressure inside the organ by pumping sufficient fluid into the organ..[0058]; Shener).
Regarding claim 7, Obenchain and Shener further disclose the fluid flow resistances through the first channel and the second channel are within 
Regarding claim 9, Obenchain discloses an endoscope system, comprising: a continuous flow endoscope device (see figure 5), including: an inflow (51 or 53 for attaching irrigation and suction components, see figure 5; Col. 4, lines 21 -22); an outflow (51 or 53 for attaching irrigation and suction components, see figure 5; Col. 4, lines 21-22); an elongated tubular member (52, figure 5) defining a lumen (see 52, figure 6) extending therethrough and an open distal end (end 63, figure 5); a first channel (one or more annular conduits 59...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50) extending through the lumen to the open distal end of the elongated tubular member, the first channel formed from a rigid material to maintain a cross-sectional shape thereof (see figures 5-8; the examiner interpreted the device to be rigid in order for a laparoscopic lumbar discectomy, abstract), a second channel (one or more annular conduits 59...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, Obenchain is silent regarding a pump operably associated with at least one of the inflow or the outflow, wherein the pump is configured to maintain fluid flow resistances in the first channel and the second channel within a predetermined range of each other. 

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Obenchain with the fluid management control unit, the sensors (fluid rate and pressure sensors), the vacuum regulator, and vacuum source as taught by Shener. Doing so would maintain the fluid pressure inside an organ 
Regarding claim 12, Obenchain and Shener further disclose an outflow reservoir (the examiner interpreted the suction device/pump to have a reservoir to hold the debris/dirty liquid, this is well known in the art || vacuum containers 42, figure 1 of Shener) operably coupled to the outflow.
Regarding claim 14, Obenchain further discloses the first channel is coupled to the inflow and dedicated to fluid inflow, and wherein the second channel is coupled to the outflow and dedicated to fluid outflow (introducing irrigating fluids and/or removing the tissue; Col. 4, lines 36-37 || both irrigation and suctioning conduits are provided...one or more annular conduits 59...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50).
Regarding claim 15, Obenchain further discloses the first channel is coupled to the outflow and dedicated to fluid outflow, and wherein the second channel is coupled to the inflow and dedicated to fluid inflow (introducing irrigating fluids and/or removing the tissue; Col. 4, lines 36-37 || both irrigation and suctioning conduits are provided...one or more annular conduits 59...or other shaped channels may be 
Regarding claim 16, Obenchain and Shener further disclose the fluid flow resistances through the first channel and the second channel are within the predetermined range with the instrument inserted through the first channel (one or more annular conduits...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50; Obenchain || the examiner interpreted the one or more shaped channels can have different sizes, where with the instrument inserted, the fluid flow resistance is substantially similar || fluid management control unit maintains a substantially constant fluid pressure inside the organ by pumping sufficient fluid into the organ..[0058]; Shener).
Regarding claim 17, Obenchain and Shener further disclose the fluid flow resistances through the first channel and the second channel are within the predetermined range in the absence of the instrument inserted through the first channel (one or more annular conduits...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50 || the examiner interpreted the one or more shaped channels can be of the same size, where the fluid flow resistance is substantially similar || fluid management control unit maintains a substantially constant fluid pressure inside the organ by pumping sufficient fluid into the organ..[0058]; Shener).
Regarding claim 18, Obenchain and Shener further disclose the fluid flow resistances through the first channel and the second channel are within 
Regarding claim 20, Obenchain discloses a method, comprising: inserting an endoscope device (see figure 5) into a surgical site (see figure 8), the endoscope device including an elongated tubular member (52, figure 5) defining a lumen (see 52, figure 6) and an open distal end (end 63, figure 5), a first channel (one or more annular conduits 59...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50) formed from a rigid material to maintain a cross-sectional shape thereof (see figures 5-8; the examiner interpreted the device to be rigid in order for a laparoscopic lumbar discectomy, abstract) and extending through the lumen to the open distal end of the elongated tubular member, a second channel (one or more annular conduits 59...or other shaped channels may be conveniently formed along the sleeve interior adjacent the guide channels 70 and 72, see figure 6; Col. 4, lines 47-50) formed from a rigid material to maintain a cross-sectional shape thereof (see figures 5-8; the examiner interpreted the device to be rigid in order for a laparoscopic lumbar discectomy, Obenchain is silent regarding maintaining continuous delivery and removal of fluid by maintaining fluid flow resistances in the first channel and the second channel within a predetermined range of each other.
Shener teaches a surgical system with a first instrument defining a fluid flow channel and a second instrument receivable by the first instrument fluid flow channel. The second instrument defines a channel ([0004]). The second instrument 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Obenchain with the fluid management control unit, the sensors (fluid rate and pressure sensors), the vacuum regulator, and vacuum source as taught by Shener. Doing so would maintain the fluid pressure inside an organ (abstract). The modified method would comprise maintaining continuous delivery and removal of fluid by maintaining fluid flow resistances in the first channel and the second channel within a predetermined range of each other (first and second channels... inflow .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 2, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795